Quillian, J.
Where the only evidence of service shown by the record is a certificate attached to the bill of exceptions by which the counsel for the plaintiff in error certifies that he served the counsel for the defendant in error by mailing him a copy of the bill of exceptions, by registered mail, return receipt requested, to his last known address, there appearing no other service, acknowledgment of service, or waiver of service the writ of error must be dismissed. Feldman v. Benson, 90 Ga. App. 824 (84 S. E. 2d 710); Cox v. Bibb Mfg. Co., 45 Ga. App. 158 (164 S. E. 97).

Writ of error dismissed.


Felton, C. J., and Nichols, J., concur.